DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satohigashi (JP2003285992A).

With respect to claim 1, Satohigashi disclose a crane A provided with a boom 3, a wire rope 5, a winch 4, and a hook 6, the boom being capable of being luffed (via hoisting cylinder 10) up and down, extended and retracted (via telescoping cylinder 8), the wire rope being configured to hang from the boom (see figure 2, for example, wherein a length L hangs from tip of boom 3d), the winch being configured to wind or unwind the wire rope, the hook being configured to be raised or lowered by the wire rope wound or unwound, the crane comprising: a winding manipulation tool 32 that allows giving an instruction on an operating state of the winch, wherein, after the hook is raised by manipulation of the winding manipulation tool to a height at which a suspension length L is a predetermined suspension length L, the boom is luffed up and extended to continue raising operation of the hook while the wire rope is unwound such that the suspension length is kept (“The movement is controlled in a substantially horizontal direction as shown in FIG. In this interlocking control, the hook block 6 is maintained by the hook suspension length maintaining mechanism so that the suspension length L is substantially constant regardless of the telescopic movement of the telescopic boom 3. If the hook block 6 is controlled to move in the substantially horizontal direction, the hook block 6 also moves in the substantially horizontal direction while maintaining the predetermined hanging length L, and the hook horizontal movement control can be performed.”).

With respect to claim 2, Satohigashi disclose the crane according to claim 1, wherein the raising operation of the hook is performed vertically upward (via cylinder 10) by adjusting luffing- up operation and extension operation (see figure 2) of the boom.

With respect to claim 3, Satohigashi disclose the crane according to claim 1, wherein a raising operation speed of the hook raised by luffing-up operation and extension operation of the boom is changeable by manipulation of the winding manipulation tool 32.


With respect to claims 10-12, Satohigashi disclose the crane according to claim 1, further comprising: a control apparatus that (28, 29, 41) controls luffing-up and luffing-down operation and extension and retraction operation of the boom and unwinding and winding operation of the winch, wherein, in a case where the hook is raised by manipulation of the winding manipulation tool to the height at which the suspension length is the predetermined suspension length, the control apparatus controls the luffing-up operation and the extension operation of the boom and the unwinding operation of the winch such that the suspension length is kept.

Allowable Subject Matter
Claims 4-9 and 13-18 are allowed over the prior art of record.  
Claim 4 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a switch that allows instructing that a suspension length of the hook be kept, wherein, when the winding manipulation tool is manipulated in one direction while the switch is in an "ON" state, the boom is luffed up and extended to raise the hook while the wire rope is unwound such that the suspension length of the hook is kept, and, when the winding manipulation tool is manipulated in an other direction while the switch is in the "ON" state, the boom is luffed down and retracted to lower the hook while the wire rope is wound such that the suspension length of the hook is kept.  Claims 5, 6 and 13-15 depend either directly or indirectly from claim 4.

Claim 7 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a switch that allows instructing that a lifting height of the hook be kept, wherein, when the winding manipulation tool is manipulated in one direction while the switch is in an "ON" state, the boom is luffed up and extended to change a posture of the boom while the wire rope is unwound such that the lifting height of the hook is kept, and, when the winding manipulation tool is manipulated in another direction while the switch is in the "ON" state, the boom is luffed down and retracted to change the posture of the boom while the wire rope is wound such that the lifting height of the hook is kept.  Claims 8, 9 and 16-18 depend either directly or indirectly from claim 7.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ito, Kawamoto et al, Hirami et al, Matsumoto et al and Akita are each cited to teach a hook suspension length maintaining device. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/